 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10    AKHTAR ZAHEDI,                               No. 2:19-cv-00456-MCE-AC
11                      Plaintiff,
12           v.                                    ORDER
13    UNITED STATES OF AMERICA,
      PIONEER CREDIT RECOVERY, INC.,
14    and DOES 1 through 50, inclusive,
15                      Defendants.
16

17          Presently before the Court is a Motion to Dismiss in this matter filed on behalf of

18   Defendant Pioneer Credit Recovery, Inc. (“Pioneer”). Pioneer’s Motion is brought under

19   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). ECF No. 7. On July 25, 2019,

20   Plaintiff filed a Statement of Non-Opposition (ECF No. 19) to Pioneer’s Motion. Given

21   that non-opposition, and good cause appearing, Defendant Pioneer’s Motion (ECF No.

22   11) is GRANTED. The matter having now been concluded on behalf of both named

23   defendants, the Clerk of Court is directed to close the file inasmuch as the case has

24   been resolved in its entirety.

25          IT IS SO ORDERED.

26   Dated: August 6, 2019

27
28
                                                   1
